Exhibit 10.1

SEVERANCE AGREEMENT
AND MUTUAL RELEASE OF CLAIMS


1.     PARTIES.  THIS SEVERANCE AGREEMENT AND MUTUAL RELEASE OF CLAIMS
(“AGREEMENT”) IS MADE BY AND BETWEEN JAMES D. DURHAM (“DURHAM”) AND CRDENTIA
CORP., DELAWARE CORPORATION, (“CRDENTIA”) (INDIVIDUALLY A “PARTY” OR
COLLECTIVELY “THE PARTIES”).


2.     PURPOSE OF AGREEMENT.  THE PURPOSE OF THIS AGREEMENT IS TO SETTLE
COMPLETELY AND CAUSE THE RELEASE OF ANY AND ALL KNOWN AND UNKNOWN CLAIMS BY AND
BETWEEN DURHAM AND CRDENTIA, INCLUDING BUT NOT LIMITED TO ANY AND ALL CLAIMS
RELATING TO DURHAM’S EMPLOYMENT WITH CRDENTIA AND THE SEVERANCE OF DURHAM’S
EMPLOYMENT WITH CRDENTIA (OTHER THAN THOSE EXPRESSLY EXCLUDED HEREIN).


3.     RESIGNATION.  EFFECTIVE MARCH 1, 2007, DURHAM RETIRED AND RESIGNED FROM
DURHAM’S POSITION AS CRDENTIA’S CHIEF EXECUTIVE OFFICER, AS CHAIRMAN OF THE
BOARD AND AS A MEMBER OF CRDENTIA’S BOARD OF DIRECTORS, AND IN ALL OTHER
CAPACITIES IN WHICH HE CURRENTLY SERVES WITH RESPECT TO CRDENTIA.


4.     WAGES AND EXPENSES.  WITHIN THREE BUSINESS DAYS OF THE EFFECTIVE DATE,
CRDENTIA WILL MAIL DURHAM CHECKS IN THE GROSS SUM OF:  (A) $11,067.92, LESS
PAYROLL WITHHOLDINGS, AS PAYMENT OF WAGES THROUGH MARCH 1, 2007; AND (B) AN
ADDITIONAL BONUS PAYMENT OF $60,161.00, LESS PAYROLL WITHHOLDINGS.  CRDENTIA
WILL ALSO REIMBURSE DURHAM FOR REASONABLE BUSINESS EXPENSES INCURRED BY DURHAM
RELATING TO DURHAM’S EMPLOYMENT WITH CRDENTIA ACCORDING TO CRDENTIA’S POLICY AND
PRACTICE WITH FIFTEEN DAYS OF SUBMISSION OF APPROPRIATE DOCUMENTATION TO
CRDENTIA.


5.     RETURN OF CRDENTIA PROPERTY AND DOCUMENTS.  IN CONSIDERATION OF THIS
AGREEMENT, AND THE COVENANTS AND RELEASES GIVEN HEREIN, DURHAM AGREES TO RETURN
ALL PROPERTY AND DOCUMENTS BELONGING TO CRDENTIA WITH THREE BUSINESS DAYS OF THE
EFFECTIVE DATE.  DURHAM, HOWEVER, WILL BE PERMITTED TO RETAIN THE LAPTOP AND
BLACKBERRY PROVIDED TO DURHAM BY CRDENTIA; PROVIDED DURHAM SUBMITS THOSE ITEMS
WITHIN THREE BUSINESS DAYS OF THE EFFECTIVE DATE TO CRDENTIA’S CHIEF FINANCIAL
OFFICER AND IT CONSULTANT FOR JOINT REVIEW, INSPECTION, AND REMOVAL OF ALL
CRDENTIA RELATED INFORMATION.  CRDENTIA WILL PROVIDE, AND DURHAM WILL BE
PERMITTED TO RETAIN, A COPY OF DURHAM’S CONTACT LIST.  CRDENTIA’S IT CONSULTANT
WILL ASSIST DURHAM IN TRANSFERRING HIS CONTACT LIST TO THE LAPTOP.


6.     DURHAM’S CONTINUING OBLIGATIONS UNDER EMPLOYMENT AGREEMENT.  DURHAM’S
EMPLOYMENT WITH CRDENTIA WAS GOVERNED BY THE DURHAM EMPLOYMENT AGREEMENT BETWEEN
LIFEN, INC. AND DURHAM, EFFECTIVE AUGUST 1, 2002 (“ORIGINAL EMPLOYMENT
AGREEMENT”), THE AMENDMENT TO EMPLOYMENT AGREEMENT, EFFECTIVE JANUARY 1, 2004,
BETWEEN CRDENTIA AND DURHAM (“FIRST AMENDMENT”), AND SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT, EFFECTIVE NOVEMBER 8, 2005, BETWEEN CRDENTIA AND DURHAM
(“SECOND AMENDMENT”).  THE ORIGINAL EMPLOYMENT AGREEMENT, FIRST AMENDMENT, AND
SECOND AMENDMENT ARE COLLECTIVELY REFERRED TO


--------------------------------------------------------------------------------


herein as the “Employment Agreement.”  In consideration of this Agreement, and
the covenants and releases given herein, Durham hereby agrees to comply with
Durham’s continuing obligations under the following Sections of Part Two of the
Employment Agreement:  Section 11(A) (Non-Competition); Section 12
(Non-Solicitation and Non-Disparagement); Section 13 (Confidentiality); Section
14 (Ownership Rights); Section 18 (Injunctive Relief and Termination); and
Section 19 (Reasonableness of Restrictions).


7.     CONSULTING PERIOD.  IN CONSIDERATION OF THIS AGREEMENT, AND THE COVENANTS
AND RELEASES GIVEN HEREIN, FROM MARCH 1, 2007 THROUGH OCTOBER 31, 2007, DURHAM
WILL PROVIDE CONSULTING SERVICES TO CRDENTIA AS AN INDEPENDENT CONTRACTOR
(“CONSULTING PERIOD”).  DURING THE CONSULTING PERIOD, DURHAM SHALL, WITH RESPECT
TO ANY REASONABLE REQUEST UPON REASONABLE NOTICE, (I) COOPERATE WITH CRDENTIA IN
THE ORDERLY TRANSFER OF WORK TO OTHER EMPLOYEES, IN THE TRANSISTION PROCESS TO A
NEW CHIEF EXECUTIVE OFFICER, AND WILL COOPERATE WITH CRDENTIA’S REASONABLE
REQUESTS FOR ASSISTANCE, INFORMATION, AND/OR ADVICE, (II) COOPERATE FULLY WITH
CRDENTIA IN ITS INVESTIGATION OR DEFENSE OF ANY ADMINISTRATIVE PROCEEDING,
INVESTIGATION OR LITIGATION WITHOUT REQUIRING A SUBPOENA, BE AVAILABLE TO
PROVIDE INFORMATION AND ANSWER QUESTIONS FROM CRDENTIA OR ITS COUNSEL, AND
APPEAR AS A WITNESS, ALL WITHOUT COMPENSATION (EXCEPT AS PROVIDED IN THE LAST
SENTENCE OF THIS SECTION 7 AND FOR REIMBURSEMENT FOR TRAVEL OR OTHER REASONABLE
EXPENSES INCURRED IN DOING SO), AND (III) COOPERATE FULLY WITH CRDENTIA IN ALL
REASONABLE RESPECTS IN THE POTENTIAL SETTLEMENT OF ANY CLAIMS BY IVOW, INC., OR
ANY OF ITS SHAREHOLDERS OR CREDITORS, AGAINST CRDENTIA (EXCEPT THAT NOTHING
HEREIN SHALL REQUIRE DURHAM TO PAY ANY MONEY OR OTHER CONSIDERATION AS PART OF
ANY SUCH SETTLEMENT, OTHER THAN A MUTUAL RELEASE AND THE RELEASE OF THE SECURITY
INTEREST AS DEFINED AND CONTEMPLATED IN SECTION 13 BELOW).  DURHAM SHALL HAVE NO
AUTHORITY TO REPRESENT OR ACT ON BEHALF OF CRDENTIA DURING OR AFTER THE
CONSULTING PERIOD. WITHIN FIVE (5) BUSINESS DAYS OF MARCH 30, 2007 AND WITHIN
FIVE (5) BUSINESS DAYS OF THE LAST DAY OF EACH MONTH THEREAFTER DURING THE
CONSULTING PERIOD, CRDENTIA WILL WIRE DURHAM THE GROSS SUM OF $31,666.66 OR
SHALL MAKE DIRECT DEPOSIT OF SUCH AMOUNT TO ANY ACCOUNT DESIGNATED BY DURHAM. 
IN THE EVENT THAT CRDENTIA BELIEVES THAT DURHAM IS IN BREACH OF ANY OBLIGATION
TO PROVIDE SERVICES UNDER THIS SECTION 7, CRDENITA WILL PROVIDE WRITTEN NOTICE
AND OPPORTUNITY FOR DURHAM TO CURE SUCH BREACH WITHIN SEVEN (7) BUSINESS DAYS. 
THE PARTIES AGREE THAT DURHAM IS NOT EXPECTED TO PROVIDE SERVICES DURING THE
CONSULTING PERIOD TO CRDENTIA AT AN ANNUAL RATE THAT IS FIFTY PERCENT OR MORE OF
THE SERVICES RENDERED ON AVERAGE DURING  THE IMMEDIATELY PRECEDING THREE FULL
CALENDAR YEARS.


8.     SEVERANCE.  IN FURTHER CONSIDERATION OF DURHAM SIGNING THIS AGREEMENT,
AND THE COVENANTS AND RELEASES GIVEN HEREIN, WITHIN SEVEN BUSINESS DAYS OF
NOVEMBER 1, 2007, CRDENTIA WILL MAIL DURHAM A CHECK FOR THE GROSS SUM OF
$250,000.04, LESS PAYROLL WITHHOLDINGS.  SUCH PAYMENT WILL BE MADE REGARDLESS OF
WHETHER DURHAM DIES OR BECOMES DISABLED DURING THE CONSULTING PERIOD.


9.     ACKNOWLEDGEMENT OF FULL PAYMENT.  DURHAM ACKNOWLEDGES AND AGREES THAT THE
PAYMENT OF THE AMOUNTS DESCRIBED IN SECTIONS 4, 7 AND 8 SHALL CONSTITUTE FULL
AND COMPLETE SATISFACTION OF ANY AND ALL AMOUNTS PROPERLY DUE AND OWING TO
DURHAM AS A RESULT OF HIS EMPLOYMENT WITH CRDENTIA OR THE TERMINATION OF HIS
EMPLOYMENT.

2


--------------------------------------------------------------------------------



10.   VESTED STOCK OPTIONS AND RESTRICTED STOCK.  (A)  NOTHING IN THIS
AGREEMENT, INCLUDING THE MUTUAL RELEASE SET FORTH IN SECTION 18 BELOW, SHALL
AFFECT ANY RIGHTS OR OBLIGATIONS OF THE PARTIES UNDER THE RESTRICTED STOCK BONUS
AWARD AND RESTRICTED STOCK BONUS AWARD AGREEMENTS RELATING TO THE RESTRICTED
STOCK AWARDS GRANTED TO DURHAM ON MARCH 24, 2006 (THE “2006 RESTRICTED STOCK
GRANT”) AND MAY 31, 2005 (THE “2005 RESTRICTED STOCK GRANT”) (COLLECTIVELY, THE
“RESTRICTED STOCK GRANTS”).  IN ACCORDANCE WITH THE TERMS OF THE RESTRICTED
STOCK GRANTS, VESTING IN THE RESTRICTED STOCK GRANTED THEREUNDER WILL CONTINUE
DURING THE PERIOD DURHAM CONTINUES TO PROVIDE CONSULTING SERVICES PURSUANT TO
SECTION 7 AND SHALL CEASE IN ANY EVENT AS OF OCTOBER 31, 2007.  [CRDENTIA
CONFIRMS THAT AS OF THE DATE OF THIS AGREEMENT, 105,000 SHARES OF RESTRICTED
STOCK HAVE VESTED PURSUANT TO THE 2005 RESTRICTED STOCK GRANT AND NO SHARES OF
RESTRICTED STOCK HAVE VESTED UNDER THE 2006 RESTRICTED STOCK GRANT.]


(B)  NOTHING IN THIS AGREEMENT, INCLUDING THE MUTUAL RELEASE SET FORTH IN
SECTION 18 BELOW SHALL AFFECT ANY RIGHTS OR OBLIGATIONS OF THE PARTIES WITH
RESPECT TO THE STOCK OPTION GRANTS AND COMMON STOCK PURCHASE RIGHTS LISTED ON
EXHIBIT A TO THIS AGREEMENT (THE “OPTIONS”).  CRDENTIA CONFIRMS THAT EXHIBIT A
LISTS (I) ALL OPTIONS CURRENTLY HELD BY DURHAM, INCLUDING THE NUMBER OF SHARES
OF CRDENTIA COMMON STOCK FOR WHICH EACH SUCH OPTION IS EXERCISABLE, (II) THE
OPTION EXERCISE PRICE WITH RESPECT TO EACH SUCH OPTION, (III) THAT ALL SUCH
OPTIONS ARE FULLY VESTED AND (IV) THE PERIOD THROUGH WHICH EACH SUCH OPTION MAY
BE EXERCISED BY DURHAM.  IN ACCORDANCE WITH THE TERMS OF THE OPTIONS, SUCH
OPTIONS WILL REMAIN EXERCISABLE UNTIL THEY EXPIRE PURSUANT TO THEIR TERMS
(INCLUDING EARLY TERMINATION DUE TO THE TERMINATION OF DURHAM’S EMPLOYMENT OR
SERVICE TO CRDENTIA, BUT THE PERIOD FOR EXERCISE OF ANY OPTIONS SHALL NOT EXPIRE
EARLIER THAN NINETY DAYS AFTER THE TERMINATION OF THE CONSULTING PERIOD).


(C)  DURHAM AGREES TO TAKE ALL ACTIONS AND EXECUTE ALL DOCUMENTS (INCLUDING
WITHOUT LIMITATION THE ENDORSEMENT AND DELIVERY OF SHARE CERTIFICATES) REQUIRED
TO EFFECTUATE THE AGREEMENTS SET FORTH IN THIS SECTION 10.


11.   ADDITIONAL STOCK OPTION GRANT.  IN FURTHER CONSIDERATION OF DURHAM SIGNING
THIS AGREEMENT, AND THE COVENANTS AND RELEASES GIVEN HEREIN, ON THE EFFECTIVE
DATE (THE “GRANT DATE”), CRDENTIA SHALL GRANT DURHAM AN OPTION TO PURCHASE
1,000,000 SHARES OF CRDENTIA’S COMMON STOCK IN THE FORM ATTACHED HERETO AS
EXHIBIT B (“STOCK OPTION”), AT AN EXERCISE PRICE OF $0.60 PER SHARE OR THE
CLOSING PRICE OF CRDENTIA’S COMMON STOCK ON THE OVER-THE-COUNTER BULLETIN ON THE
EFFECTIVE DATE, WHICHEVER IS GREATER.  THE STOCK OPTION SHALL BE FULLY VESTED AS
OF THE GRANT DATE, DURHAM SHALL HAVE UP TO AND INCLUDING THE TENTH ANNIVERSARY
OF THE GRANT DATE TO EXERCISE THE STOCK OPTION, AND THE STOCK OPTION WILL
CONTAIN A CASHLESS EXERCISE PROVISION.  CRDENTIA WILL CAUSE THE STOCK OPTION AND
THE SHARES OF COMMON STOCK UNDERLYING THE STOCK OPTION TO BE COVERED BY A
REGISTRATION STATEMENT ON FORM S-8, TO THE EXTENT PERMISSIBLE BY LAW AND THE
RULES AND REGULATIONS PROMULGATED BY THE U.S. SECURITIES AND EXCHANGE
COMMISSION.


12.   CONTINUATION OF HEALTH INSURANCE COVERAGE.  IN FURTHER CONSIDERATION OF
DURHAM SIGNING THIS AGREEMENT, AND THE COVENANTS AND RELEASES GIVEN HEREIN,
CRDENTIA WILL CONTINUE TO PROVIDE DURHAM WITH FAMILY HEALTH INSURANCE COVERAGE
DURING THE CONSULTING PERIOD, CONSISTENT

3


--------------------------------------------------------------------------------


with the coverage received by him immediately prior to the date of this
Agreement.  In addition, beginning immediately following the Consulting Period,
Crdentia will pay for an additional sixteen (16) months of family health
insurance coverage pursuant to COBRA for Durham and Durham’s family, provided
Durham timely completes all necessary documentation prior to the end of the
Consulting Period and Durham and Durham’s family qualify for such coverage
(“Health Insurance Pay”).  The premium amounts for such coverage will be
includable in Durham’s taxable income at the applicable COBRA rates (without
regard to the 2% administrative surcharge).  Crdentia shall have no further or
additional obligation or liability for continuation of any benefits, including
but not limited to medical, dental, disability, death, travel/accident, and/or
life insurance (except that Durham may exercise any portability rights provided
by the plan documents for such benefits).  Nothing in this Section 12 will limit
any right that Durham or his beneficiaries have under COBRA.


13.   COLLATERAL.


(A)   IN FURTHER CONSIDERATION OF DURHAM SIGNING THIS AGREEMENT, AND THE
COVENANTS AND RELEASES GIVEN HEREIN, CRDENTIA WILL RETURN TO DURHAM A SUM EQUAL
TO THE CERTIFICATE OF DEPOSIT IN THE PRINCIPAL AMOUNT OF $500,000 (THE
“COLLATERAL”) PLEDGED AS COLLATERAL BY DURHAM PURSUANT TO THAT CERTAIN SECURITY
AGREEMENT — PLEDGE, DATED AS OF JANUARY 19, 2007, BY AND BETWEEN DURHAM AND
COMERICA BANK, WITHIN FIFTEEN DAYS OF CRDENTIA’S RECEIPT OF ADDITIONAL EQUITY
INVESTMENTS (FOLLOWING THE EFFECTIVE DATE) IN THE AGGREGATE AMOUNT OF $5,000,000
(“AGGREGATE INVESTMENT”).  (AS USED HEREIN, “AGGREGATE INVESTMENT” EXCLUDES ALL
EQUITY INVESTMENTS MADE PURSUANT TO THE SECURITIES PURCHASE AGREEMENT DATED
JANUARY 25, 2007, AS AMENDED, AND ALL SUBSEQUENT CLOSINGS UNDER SUCH SECURITIES
PURCHASE AGREEMENT, AS AMENDED, INCLUDING BUT NOT LIMITED TO SUCH SUBSEQUENT
CLOSINGS ON FEBRUARY 7, 2007 AND MARCH 5, 2007, AND ANY ADDITIONAL CLOSINGS MADE
PURSUANT TO SUCH SECURITIES PURCHASE AGREEMENT, AS AMENDED, AFTER THE DATE
HEREOF (AS AMENDED THE “SECURITIES PURCHASE AGREEMENT”))  IF CRDENTIA DOES NOT
RECEIVE THE AGGREGATE INVESTMENT ON OR BEFORE SEPTEMBER 1, 2007 (THE “COLLATERAL
PAYMENT DATE”) OR HAS NOT OTHERWISE RETURNED THE COLLATERAL, CRDENTIA SHALL
IMMEDIATELY RETURN THE COLLATERAL AND DURHAM MAY INSTITUTE ANY AND ALL
PROCEEDINGS, INCLUDING THOSE SEEKING IMMEDIATE EQUITABLE RELIEF, TO COLLECT THE
COLLATERAL; PROVIDED, HOWEVER, THAT CRDENTIA HAS THE RIGHT TO EXTEND THE
COLLATERAL PAYMENT DATE TO MARCH 1, 2008 (THE “EXTENDED COLLATERAL PAYMENT
DATE”) UPON PAYMENT TO DURHAM OF AN ADDITIONAL $100,000.00 ON OR BEFORE THE
COLLATERAL PAYMENT DATE; IF CRDENTIA THEN DOES NOT RECEIVE THE AGGREGATE
INVESTMENT ON OR BEFORE THE EXTENDED COLLATERAL PAYMENT DATE OR HAS NOT
OTHERWISE RETURNED THE COLLATERAL, CRDENTIA SHALL THEN IMMEDIATELY RETURN THE
COLLATERAL AND DURHAM MAY INSTITUTE ANY AND ALL PROCEEDINGS, INCLUDING THOSE
SEEKING IMMEDIATE EQUITABLE RELIEF, TO COLLECT THE COLLATERAL.


(B)   DURHAM AGREES TO FORBEAR FROM ANY DECLARATION OF DEFAULT, INSTITUTION OF
ANY SUIT OR PROCEEDING OR TAKING OF ANY OTHER FORM OF ACTION TO ENFORCE THAT
CERTAIN ACQUISITION RIGHT OF FIRST NEGOTIATION DATED NOVEMBER 3, 2006
(“ACQUISITION RIGHT OF FIRST NEGOTIATION”) AND THAT CERTAIN STOCK PLEDGE
AGREEMENT DATED NOVEMBER 3, 2006 BETWEEN IVOW, AS PLEDGOR, CRDENTIA AND MEDCAP
PARTNERS, L.P., C. FRED TONEY, AND DURHAM (THE “STOCK PLEDGE AGREEMENT”), OR TO

4


--------------------------------------------------------------------------------


collect the Collateral, at any time prior to the Collateral Payment Date. 
Durham and Crdentia hereby terminate the Acquisition Right of First Negotiation
with respect to Durham and the Parties acknowledge and agree that Durham has no
rights pursuant to such Agreement, as of the Effective Date of this Agreement.


(C)   DURHAM WILL FURTHER RELEASE THE SECURITY INTEREST (THE “SECURITY
INTEREST”) HELD BY HIM PURSUANT TO THE STOCK PLEDGE AGREEMENT ON THE EARLIER OF
(I) THE RETURN OF THE COLLATERAL BY CRDENTIA TO DURHAM OR (II) CRDENTIA’S
DELIVERY OF A GENERAL RELEASE FROM IVOW INURING TO DURHAM’S BENEFIT, PROVIDED
THAT CRDENTIA ALSO DELIVERS A GENERAL RELEASE FROM IVOW TO C. FRED TONEY,
INURING TO MR. TONEY’S BENEFIT, AND C. FRED TONEY RELEASES HIS SECURITY
INTEREST.  ALL INTEREST ACCRUING ON THE COLLATERAL SHALL BE PAYABLE TO DURHAM AS
PROVIDED IN THE UNDERLYING CERTIFICATE OF DEPOSIT.


14.   ASSIGNMENT OF ADDITIONAL COLLATERAL.  IN FURTHER CONSIDERATION OF DURHAM
SIGNING THIS AGREEMENT, AND THE COVENANTS AND RELEASES GIVEN HEREIN, AND IN
CONNECTION WITH THE EXECUTION OF THAT CERTAIN ASSIGNMENT, DATED OF EVEN DATE
HEREWITH, BY AND BETWEEN DURHAM AND CRDENTIA (THE “ASSIGNMENT”), DURHAM HEREBY
WAIVES AND RELEASES ANY AND ALL CLAIMS TO THAT $100,000 OF COLLATERAL
(“ADDITIONAL COLLATERAL”) PLEDGED BY DURHAM PURSUANT TO THAT CERTAIN SECURITY
AGREEMENT — PLEDGE, DATED AS OF JANUARY 19, 2007, BY AND BETWEEN DURHAM AND
COMERICA BANK.  CRDENTIA ACKNOWLEDGES THAT THE ADDITIONAL COLLATERAL HAS BEEN
EXCHANGED BY DURHAM FOR 166,666 SHARES OF COMMON STOCK OF CRDENTIA, WHICH SHARES
ARE VALIDLY ISSUED, FULLY PAID, AND NON-ASSESSABLE, EFFECTIVE JANUARY 25, 2007,
AND WILL BE INCLUDED IN ANY REGISTRATION STATEMENT FILED BY CRDENTIA PURSUANT TO
THE SECURITIES PURCHASE AGREEMENT AND ANY RELATED REGISTRATION RIGHTS
AGREEEMENT.


15.   INTEREST ON COLLATERAL.  IN FURTHER CONSIDERATION OF DURHAM SIGNING THIS
AGREEMENT, AND THE COVENANTS AND RELEASES GIVEN HEREIN, AND WITHIN THREE (3)
BUSINESS DAYS OF THE EFFECTIVE DATE, CRDENTIA WILL PROVIDE DURHAM WITH A PAYMENT
IN THE GROSS SUM OF $7,513.89 (“COLLATERAL INTEREST”) AS DURHAM’S PORTION OF THE
INTEREST PAYMENT RECEIVED BY CRDENTIA RELATING IN PART TO THE COLLATERAL. 
CRDENTIA SHALL HAVE NO FUTURE OBLIGATIONS TO DURHAM CONCERNING PAYMENT OF ANY
INTEREST RELATING TO THE COLLATERAL.


16.   BONUS AGREEMENT.  NOTHING IN THIS AGREEMENT, INCLUDING THE MUTUAL RELEASE
SET FORTH IN SECTION 18 BELOW, SHALL AFFECT ANY RIGHTS OR OBLIGATIONS OF THE
PARTIES UNDER THE BONUS AND OTHER AGREEMENT, EFFECTIVE DECEMBER 31, 2003,
BETWEEN THE PARTIES, AS AMENDED BY THE AMENDMENT TO BONUS AND OTHER AGREEMENT,
DATED NOVEMBER 17, 2005, BETWEEN THE PARTIES (TOGETHER, THE “BONUS AGREEMENT”).


17.   ANNOUNCEMENT.  THE PARTIES WILL AGREE TO A MUTUALLY ACCEPTABLE
ANNOUNCEMENT OF THE SEVERANCE OF DURHAM’S EMPLOYMENT AND THE TRANSITION TO A NEW
CHIEF EXECUTIVE OFFICER AND CHAIRMAN OF THE BOARD OF DIRECTORS, AS WELL AS THE
APPROPRIATE WORDING FOR FORM 8-K WITH RESPECT TO THE SEVERANCE OF DURHAM’S
EMPLOYMENT.  EXCEPT AS OTHERWISE REQUIRED BY LAW, THE PARTIES WILL NOT
CHARACTERIZE DURHAM’S DEPARTURE FROM CRDENTIA EXCEPT AS STATED IN SUCH

5


--------------------------------------------------------------------------------


announcement, and the parties will not disparage the personal or business
reputation of the other party’s Releasees (as defined below in Section 18).


18.           MUTUAL RELEASE.  EXCEPT FOR THE RIGHTS AND OBLIGATIONS EXPRESSLY
SET FORTH OR EXCLUDED HEREIN, DURHAM ON THE ONE HAND AND CRDENTIA ON THE OTHER,
FOR THEMSELVES AND FOR EACH OF THEIR RESPECTIVE PAST AND PRESENT AGENTS,
ASSIGNS, TRANSFEREES, HEIRS, SPOUSES, RELATIVES, EXECUTORS, ATTORNEYS,
ADMINISTRATORS, OFFICERS, DIRECTORS, EMPLOYEES, PREDECESSORS, SUBSIDIARIES,
PARENTS, AFFILIATES, SUCCESSORS, INSURERS, AND REPRESENTATIVES (“RELEASORS”),
HEREBY RELEASE AND DISCHARGE THE OTHER AND THEIR RESPECTIVE PAST AND PRESENT
AGENTS, ASSIGNS, TRANSFEREES, HEIRS, SPOUSES, RELATIVES, EXECUTORS, ATTORNEYS,
ADMINISTRATORS, OFFICERS, DIRECTORS, EMPLOYEES, PREDECESSORS, SUBSIDIARIES,
PARENTS, AFFILIATES (INCLUDING BUT NOT LIMITED TO MEDCAP PARTNERS L.P., MEDCAP
MANAGEMENT & RESEARCH LLC, AND MEDCAP MASTER FUND, L.P., MEDCAP OFFSHORE
PARTNERS, LTD.), SUCCESSORS, INSURERS, AND REPRESENTATIVES (“RELEASEES”) FROM
ANY AND ALL CLAIMS AND CAUSES OF ACTION, KNOWN OR UNKNOWN, WHICH RELEASORS NOW
HAVE OR MAY HAVE AGAINST ANY OF THE RELEASEES ARISING THROUGH THE DATE OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO CLAIMS RELATING TO THE EMPLOYMENT
AGREEMENT, THE COLLATERAL, ADDITIONAL COLLATERAL OR COLLATERAL INTEREST,
DURHAM’S EMPLOYMENT, DISCRIMINATION, HARASSMENT, RETALIATION, BREACH OF
CONTRACT, BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING,
INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS, VIOLATION OF PRIVACY
RIGHTS, VIOLATION OF ANY OTHER STATE OR FEDERAL LAW, ANY CHARGE OF
DISCRIMINATION FILED BY DURHAM AGAINST CRDENTIA WITH ANY STATE OR FEDERAL
AGENCY, CLAIMS FOR UNPAID WAGES, PAID TIME OFF, AND/OR ATTORNEYS’ FEES AND COSTS
INCURRED IN REACHING THIS AGREEMENT.  THE PARTIES EXPRESSLY ACKNOWLEDGE AND
AGREE THAT NEITHER CRDENTIA NOR DURHAM WOULD ENTER INTO THIS AGREEMENT BUT FOR
THE REPRESENTATION AND WARRANTY THAT DURHAM AND CRDENTIA ARE HEREBY RELEASING
ANY AND ALL CLAIMS OF ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, WHETHER STATUTORY
OR AT COMMON LAW, WHICH DURHAM OR CRDENTIA NOW HAS OR COULD ASSERT DIRECTLY OR
INDIRECTLY AGAINST ANY OF THE RELEASEES.  NOTHING IN THIS AGREEMENT SHALL AFFECT
CRDENTIA’S OBLIGATIONS TO DEFEND OR INDEMNIFY DURHAM FOR ANY SUITS, ERRORS, ACTS
OR OMISSIONS WHILE EMPLOYED BY CRDENTIA OR ITS AFFILIATES OR WHILE SERVING AS A
DIRECTOR OF CRDENTIA OR ITS AFFILIATES, AND DURHAM SHALL BE TREATED THE SAME AS
SIMILARLY SITUATED EXECUTIVES, OFFICERS OR DIRECTORS OF CRDENTIA UNDER THE TERMS
OF CRDENTIA’S CERTIFICATE OF INCORPORATION, BYLAWS, OR POLICIES FOR INDEMNIFYING
OFFICERS AND DIRECTORS AND ANY INSURANCE POLICIES MAINTAINED BY CRDENTIA FOR
DIRECTORS AND OFFICERS LIABILITY.  NOTHING IN THIS AGREEMENT LIMITS ANY RIGHTS
THAT DURHAM MAY HAVE AS A PARTICIPANT IN ANY EMPLOYEE BENEFIT PLAN OF CRDENTIA
THAT IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED.  NOTWITHSTANDING THE FOREGOING, ANY RELEASE IN FAVOR OF MEDCAP PARTNERS
L.P., MEDCAP MANAGEMENT & RESEARCH LLC, AND MEDCAP MASTER FUND, L.P., MEDCAP
OFFSHORE PARTNERS, LTD. OR THEIR RESPECTIVE OFFICERS, EMPLOYEES, DIRECTORS,
MANAGERS OR MEMBERS (“MEDCAP”) SHALL NOT APPLY TO CLAIMS AGAINST MEDCAP:  (A) OF
WHICH DURHAM IS NOT AWARE AND SHOULD NOT REASONABLY BE AWARE AS OF THE EFFECTIVE
DATE; AND (B) ARE COMPLETELY UNRELATED TO CRDENTIA AND ANY RELEASEES OTHER THAN
MEDCAP.


19.   AGE RELEASE.  DURHAM UNDERSTANDS AND AGREES THAT, BY ENTERING INTO THIS
AGREEMENT: (I) DURHAM IS WAIVING ANY RIGHTS OR CLAIMS DURHAM MIGHT HAVE UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED BY THE OLDER WORKERS
BENEFIT PROTECTION ACT; (II) DURHAM HAS RECEIVED CONSIDERATION BEYOND THAT TO
WHICH DURHAM WAS PREVIOUSLY ENTITLED; (III) DURHAM HAS

6


--------------------------------------------------------------------------------


been advised to consult with an attorney before signing this Agreement; and (iv)
Durham has been offered the opportunity to evaluate the terms of this Agreement
for not less than twenty-one (21) days prior to Durham’s execution of the
Agreement.  Durham may revoke this Agreement (by written notice hand-delivered
to counsel for Crdentia) for a period of seven (7) days after Durham’s execution
of the Agreement, and this Agreement shall become effective on the eighth (8th)
day after it has been signed by Durham provided Durham has not revoked the
Agreement prior to that date (“Effective Date”).


20.   NO ACTIONS OR CHARGES.  DURHAM ACKNOWLEDGES AND AGREES THAT DURHAM HAS NO
PENDING LAWSUIT, ADMINISTRATIVE CHARGE OR COMPLAINT AGAINST CRDENTIA OR ANY OF
THE OTHER RELEASEES, IN ANY COURT OR WITH ANY GOVERNMENTAL AGENCY.  DURHAM ALSO
AGREES THAT, TO THE EXTENT PERMITTED BY LAW, DURHAM WILL NOT ALLOW ANY LAWSUIT,
ADMINISTRATIVE CHARGE OR COMPLAINT TO BE PURSUED ON DURHAM’S BEHALF.  DURHAM
FURTHER AGREES THAT DURHAM WILL NOT PARTICIPATE, COOPERATE OR ASSIST IN ANY
LITIGATION AGAINST THE RELEASEES IN ANY MANNER, TO THE EXTENT PERMITTED BY LAW. 
IF LAWFULLY SUBPOENAED BY A COURT, DURHAM AGREES TO PROVIDE CRDENTIA WRITTEN
NOTICE OF SUCH A SUBPOENA WITHIN FIVE (5) DAYS OF RECEIPT.


21.   NO ASSIGNMENT OR TRANSFER OF CLAIMS.  DURHAM AND CRDENTIA REPRESENT AND
WARRANT THAT THEY HAVE NOT HERETOFORE ASSIGNED, TRANSFERRED OR PURPORTED TO
ASSIGN OR TRANSFER TO ANY OTHER PERSON OR ENTITY ANY RIGHTS, CLAIMS OR CAUSES OF
ACTION HEREIN RELEASED AND DISCHARGED AND NO OTHER PERSON OR ENTITY HAS ANY
INTEREST IN THE MATTERS HEREIN RELEASED AND DISCHARGED.  FURTHERMORE, DURHAM AND
CRDENTIA SHALL INDEMNIFY AND HOLD THE OTHER AND ALL PERSONS OR ENTITIES RELEASED
HEREIN HARMLESS FROM AND AGAINST ANY RIGHTS, CLAIMS OR CAUSES OF ACTION WHICH
HAVE BEEN ASSIGNED OR TRANSFERRED CONTRARY TO THE FOREGOING REPRESENTATIONS, OR
IN VIOLATION OF THE FOREGOING WARRANTIES, AND SHALL HOLD SUCH PERSONS OR
ENTITIES HARMLESS FROM ANY AND ALL LOSS, EXPENSE AND/OR LIABILITY ARISING
DIRECTLY OR INDIRECTLY OUT OF THE BREACH OF ANY OF THE FOREGOING REPRESENTATIONS
OR WARRANTIES.


22.   NO ADMISSION OF LIABILITY.  THIS AGREEMENT IS A COMPROMISE AND SETTLEMENT
OF DISPUTED CLAIMS BEING RELEASED HEREIN, AND THEREFORE THIS AGREEMENT DOES NOT
CONSTITUTE AN ADMISSION OF LIABILITY ON THE PART OF DURHAM, CRDENTIA OR ANY
RELEASEES, OR AN ADMISSION, DIRECTLY OR BY IMPLICATION, THAT DURHAM, CRDENTIA OR
ANY OF THE RELEASEES HAS VIOLATED ANY LAW, RULE, REGULATION, POLICY OR ANY
CONTRACTUAL RIGHT OR OTHER OBLIGATION OWED TO ANY PARTY.  DURHAM AND CRDENTIA
SPECIFICALLY DENY ALL ALLEGATIONS OF IMPROPER OR UNLAWFUL CONDUCT.  DURHAM AND
CRDENTIA INTEND MERELY TO AVOID LITIGATION.


23.   NO EXTERNAL OR PRIOR REPRESENTATIONS.  EACH PARTY REPRESENTS AND WARRANTS
THAT SUCH PARTY IS NOT RELYING, AND HAS NOT RELIED, ON ANY REPRESENTATIONS OR
STATEMENTS, VERBAL OR WRITTEN, MADE BY ANY OTHER PARTY WITH REGARD TO THE FACTS
INVOLVED IN THIS CONTROVERSY OR WITH REGARD TO SUCH PARTY’S RIGHTS OR ASSERTED
RIGHTS ARISING OUT OF DURHAM’S ALLEGED CLAIMS OR THE EXECUTION AND TERMS OF THIS
AGREEMENT, EXCEPT AS PROVIDED HEREIN.  EACH PARTY HAS CONSULTED WITH AN ATTORNEY
REGARDING THE TERMS OF THIS AGREEMENT AND HAS ENTERED INTO THIS AGREEMENT
FREELY, WILLINGLY AND WITHOUT ANY COERCION OR DURESS.

7


--------------------------------------------------------------------------------



24.   ENTIRE AGREEMENT.  THIS AGREEMENT, ALONG WITH THOSE PORTIONS OF THE
EMPLOYMENT AGREEMENT IDENTIFIED IN SECTION 6 OF THIS AGREEMENT, THE ASSIGNMENT,
THE BONUS AGREEMENT, THE RESTRICTED STOCK GRANTS, THE OPTIONS, AND THE STOCK
OPTION, THE STOCK PLEDGE AGREEMENT, AND THE ACQUISITION RIGHT OF FIRST
NEGOTIATION (EXCEPT AS OTHERWISE MODIFIED BY THIS AGREEMENT), CONSTITUTE THE
ENTIRE WRITTEN AGREEMENT OF COMPROMISE AND SETTLEMENT BETWEEN THE PARTIES. 
THERE ARE NO OTHER AGREEMENTS, WHETHER ORAL OR WRITTEN, MODIFYING ITS TERMS. 
THIS AGREEMENT SUPERSEDES ANY AND ALL PRIOR WRITTEN OR ORAL AGREEMENTS
(INCLUDING ORAL OR WRITTEN SETTLEMENT AGREEMENTS) BETWEEN ANY OF THE PARTIES. 
THE TERMS OF THIS AGREEMENT CAN ONLY BE MODIFIED BY A WRITING SIGNED BY THE
PARTIES EXPRESSLY STATING THAT SUCH MODIFICATION IS INTENDED.


25.   NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE
SUFFICIENT IF IN WRITING AND (A) DELIVERED IN PERSON OR BY EXPRESS DELIVERY OR
COURIER SERVICE, (B) SENT BY FACSIMILE, OR (C) DEPOSITED IN THE MAIL REGISTERED
OR CERTIFIED FIRST CLASS, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED (PROVIDED
THAT ANY NOTICE GIVEN PURSUANT TO CLAUSE (B) IS ALSO CONFIRMED BY THE MEANS
DESCRIBED IN CLAUSE (A) OR (C)) TO SUCH ADDRESS OR FACSIMILE OF THE PARTY SET
FORTH BELOW OR TO SUCH OTHER PLACE OR PLACES AS SUCH PARTY FROM TIME TO TIME MAY
DESIGNATE IN WRITING IN COMPLIANCE WITH THE TERMS HEREOF.  EACH NOTICE SHALL BE
DEEMED GIVEN WHEN SO DELIVERED PERSONALLY, OR SENT BY FACSIMILE OR ELECTRONIC
MAIL TRANSMISSION, OR, IF SENT BY EXPRESS DELIVERY OR COURIER SERVICE ONE (1)
BUSINESS DAY AFTER BEING SENT, OR IF MAILED, FIVE (5) BUSINESS DAYS AFTER THE
DATE OF DEPOSIT IN THE MAIL.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS
SHALL BE AS FOLLOWS:

 

If to Crdentia:

Crdentia Corp.

 

 

5001 LBJ Freeway, Suite 850

 

 

Dallas, Texas 75244

 

 

Facsimile No.:  (972) 850-0780

 

 

Telephone No.: (972) 392-2722  

 

 

Attention: Chief Executive Officer

 

 

 

 

With a copy to:

Morrison & Foerster LLP

 

 

12531 High Bluff Drive, Suite 100

 

 

San Diego, CA 92130

 

 

Facsimile No.:  (858) 720-5125

 

 

Attention:  Rick Bergstrom, Esq.

 

 

 

 

If to Durham:

To the address set forth on the signature page hereto

 

 

 

 

With a copy to:

W. Gary Fowler

 

 

Jackson Walker L.L.P.

 

 

901 Main Street, Suite 6000

 

 

Dallas, Texas 75202

 

 

Telephone: (214) 953 5922

 

 

Facsimile: (214) 953 5822

 

 

Email: gfowler@jw.com

 

8


--------------------------------------------------------------------------------


or such other address as may be designated in writing hereafter, in the same
manner, by such Party.


26.   DEFAULT OF OBLIGATION BY CRDENTIA  IF CRDENTIA FAILS TO MAKE ANY PAYMENT
DUE UNDER SECTIONS 4, 7, AND 8 OF THIS AGREEMENT, OR IF CRDENITA FAILS TO MAKE
ANY PAYMENT DUE UNDER THE BONUS AND OTHER AGREEMENT, OR IF CRDENTIA FAILS TO
RETURN THE COLLATERAL AS PROVIDED BY SECTION 13, OR IF CRDENTIA OTHERWISE
COMMITS ANY MATERIAL BREACH OF THIS AGREEMENT, AND ANY OF THE FOREGOING SHALL
NOT HAVE BEEN REMEDIED WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT OF WRITTEN
NOTICE AND OPPORTUNITY TO CURE, OR IF CRDENTIA SHALL FILE OR BE THE SUBJECT OF
ANY BANKRUPTCY PROCEEDING OR RECEIVERSHIP, DURHAM SHALL BE RELEASED FROM THE
OBLIGATIONS REFERENCED IN SECTION 6 OF THIS AGREEMENT, AND DURHAM MAY THEREAFTER
PURSUE AN ACTION FOR BREACH OF THIS AGREEMENT PURSUANT TO SECTION 27 BELOW.


27.   ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES, CONTROVERSIES
AND/OR CLAIMS BETWEEN THE PARTIES, WHETHER BASED ON CONTRACT, TORT, STATUTE OR
OTHERWISE, INCLUDING BUT NOT LIMITED TO THOSE RELATING TO, ARISING FROM OR
CONNECTED IN ANY MANNER TO THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE
PARTIES, OR ARISING OUT OF OR RELATING TO EMPLOYEE’S EMPLOYMENT OR SEVERANCE OF
EMPLOYMENT, SHALL, UPON TIMELY WRITTEN REQUEST OF EITHER PARTY BE SUBMITTED TO
AND RESOLVED BY BINDING ARBITRATION.  THE ARBITRATION SHALL BE CONDUCTED IN
DALLAS, TEXAS, BEFORE A SINGLE NEUTRAL ARBITRATOR IN ACCORDANCE WITH THE
NATIONAL RULES FOR RESOLUTION OF COMMERCIAL DISPUTES OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) THEN IN EFFECT.  EITHER PARTY MAY BRING AN ACTION IN ANY
COURT OF COMPETENT JURISDICTION TO COMPEL ARBITRATION UNDER THIS AGREEMENT, TO
ENFORCE AN ARBITRATION AWARD AND TO VACATE AN ARBITRATION AWARD.


28.   GOVERNING LAW, FORUM AND VENUE.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND BE DEEMED GOVERNED BY, THE LAWS OF THE STATE OF TEXAS, AND
THE PARTIES AGREE THAT THE PROPER FORUM AND VENUE FOR ANY ACTION BROUGHT ARISING
OUT OF OR RELATING IN ANYWAY TO THIS AGREEMENT SHALL BE IN DALLAS, TEXAS.


29.   COOPERATION IN EXECUTING SETTLEMENT DOCUMENTATION.  THE PARTIES TO THIS
AGREEMENT SHALL EXECUTE ANY AND ALL FURTHER DOCUMENTS THAT MAY BE REQUIRED TO
EFFECTUATE THE PURPOSES OF THIS AGREEMENT.


30.   BINDING ON SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE PARTIES HERETO AND TO THEIR RESPECTIVE
REPRESENTATIVES, SUCCESSORS, HEIRS, AGENTS AND ASSIGNS.


31.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND IF SO
EXECUTED EACH SUCH COUNTERPART SHALL HAVE THE FORCE AND EFFECT OF AN ORIGINAL. 
PHOTOCOPIES OF SUCH SIGNED COUNTERPARTS MAY BE USED IN LIEU OF THE ORIGINALS FOR
ANY PURPOSE.

9


--------------------------------------------------------------------------------



32.   SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS AGREEMENT SHALL BE FOUND
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, SUCH PROVISION SHALL BE
DEEMED MODIFIED TO THE EXTENT NECESSARY TO ALLOW ENFORCEABILITY OF THE PROVISION
AS SO LIMITED, IT BEING INTENDED THAT THE PARTIES SHALL RECEIVE THE BENEFITS
CONTEMPLATED HEREIN TO THE FULLEST EXTENT PERMITTED BY LAW.  IF A DEEMED
MODIFICATION IS NOT SATISFACTORY IN THE JUDGMENT OF SUCH COURT, THE
UNENFORCEABLE PROVISION SHALL BE DEEMED DELETED, AND THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT BE AFFECTED THEREBY.


33.   MODIFICATION.  NO BREACH OF ANY PROVISION OF THIS AGREEMENT CAN BE WAIVED
UNLESS IN WRITING.  WAIVER OF ANY ONE BREACH SHALL NOT BE DEEMED TO BE A WAIVER
OF ANY OTHER BREACH OF THE SAME OR ANY OTHER PROVISION OF THIS AGREEMENT.


34.   FURTHER ACTIONS.  EACH OF THE PARTIES AGREES TO EXECUTE, ACKNOWLEDGE AND
DELIVER SUCH FURTHER INSTRUMENTS, AND TO DO ALL SUCH OTHER ACTS, AS MAY BE
NECESSARY OR APPROPRIATE TO CARRY OUT THE PURPOSES AND INTENT OF THE AGREEMENT.


35.   CONSTRUCTION.  THIS AGREEMENT SHALL NOT BE INTERPRETED FOR OR AGAINST ANY
PARTY ON THE BASIS THAT SUCH PARTY OR ITS LEGAL REPRESENTATIVE CAUSED PART OR
ALL OF THIS AGREEMENT TO BE DRAFTED.


36.   SECTION HEADINGS.  THE SECTION HEADINGS OF THIS AGREEMENT ARE INTENDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT IN ANY MANNER AMPLIFY, LIMIT,
MODIFY OR OTHERWISE BE USED IN THE INTERPRETATION OF ANY OF THE PROVISIONS
HEREOF.


37.   AUTHORITY TO SIGN.  EACH INDIVIDUAL SIGNING THIS AGREEMENT DIRECTLY AND
EXPRESSLY WARRANTS THAT HE/SHE HAS BEEN GIVEN AND HAS RECEIVED AND ACCEPTED
AUTHORITY TO SIGN AND EXECUTE THE DOCUMENTS ON BEHALF OF THE PARTY FOR WHOM IT
IS INDICATED HE/SHE HAS SIGNED, AND FURTHER HAS BEEN EXPRESSLY GIVEN AND
RECEIVED AND ACCEPTED AUTHORITY TO ENTER INTO A BINDING AGREEMENT ON BEHALF OF
SUCH PARTY WITH RESPECT TO THE MATTERS CONCERNED HEREIN AND AS STATED HEREIN.  A
SIGNATURE TRANSMITTED BY FACSIMILE OR AS A PDF COPY TO ELECTRONIC MAIL SHALL BE
TREATED AS ORIGINAL FOR ALL PURPOSES.

[Remainder of Page Intentionally Left Blank]

10


--------------------------------------------------------------------------------


WE, THE UNDERSIGNED, HAVE READ THE FOREGOING AND, HAVING BEEN ADVISED BY
COUNSEL, FULLY UNDERSTAND AND AGREE TO ITS TERMS,

Dated: March 6, 2007

 

 

/s/ James D. Durham

 

 

 

James D. Durham

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

c/o:

 

 

 

Street:

     

 

 

City/State/Zip:

 

 

 

Tel:

 

 

 

Fax:

 

 

 

 

 

 

CRDENTIA CORP.

 

 

 

Dated: March 6, 2007

 

/s/ C. Fred Toney

 

 

By:

C. Fred Toney

 

 

Its:

Chairman

 

 

 

APPROVED AS TO FORM:

 

 

 

 

JACKSON WALKER L.L.P.

 

 

 

Dated: March 6, 2007

 

/s/ W. Gary Fowler

 

 

W. Gary Fowler

 

 

Attorneys for Jim Durham

 

 

 

 

 

MORRISON & FOERSTER LLP

 

 

 

Dated: March 6, 2007

 

/s/ Rick Bergstrom

 

 

Rick Bergstrom

 

 

Attorneys for Crdentia Corp.

 

[Signature Page to Severance Agreement and Mutual Release of Claims]

11


--------------------------------------------------------------------------------